Douglas, J.,
concurring. I find the trial court’s weighing to have been entirely proper. Of course, the R.C. 2929.04(B) mitigating factors do not relate to a defendant’s criminal culpability. They relate to reducing a defendant’s moral culpability for the crime committed or in some other way diminish the appropriateness of death as a penalty. See State v. Steffen (1987), 31 Ohio St. 3d 111, 129, 31 OBR 273, 289, 509 N.E. 2d 383, 399. This is what the trial judge in his written opinion was saying. Maybe he could have expressed himself a little more precisely — but couldn’t we all!